MEMORANDUM***
Juan Manuel Mejia-Velasquez, a native and citizen of Mexico, petitions for review *150of the Board of Immigration Appeals’ (“BIA”) order denying his untimely motion to reopen deportation proceedings. We lack jurisdiction to review the BIA’s refusal to sua sponte reopen Mejia-Velasquez’s deportation proceedings pursuant to 8 C.F.R. § 3.2(c)(2) (2001). See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002). Accordingly, we dismiss the petition for review.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *150courts of this circuit except as provided by 9th Cir. R. 36-3.